                                      1   Kresta Nora Daly, SBN 199689
                                          BARTH DALY LLP
                                      2   2810 Fifth Street
                                          Davis, CA 95618
                                      3   Telephone: (916) 440-8600
                                          Facsimile: (916) 440-9610
                                      4   Email: kdaly@barth-daly.com
                                      5   Attorneys for Defendant ERIK GREEN
                                      6                                       IN THE UNITED STATES DISTRICT COURT

                                      7                                   FOR THE EASTERN DISTRICT OF CALIFORNIA

                                      8
                                                                                                               )
                                      9   UNITED STATES OF AMERICA,                                            ) Case No. 2:11-CR-00468-TLN
                                                                                                               )
                                     10                       Plaintiff,                                       ) EX PARTE APPLICATION FOR
                                                                                                               ) EXTENSION OF TURN-IN DATE AND
                                     11          v.                                                            ) ORDER
                                                                                                               )
                                     12   ERIK GREEN,                                                          )
                                                                                                               )
                                                               Defendant.                                      )
                                     13
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                     14          Erik Green, by and through his attorney, Kresta Daly, hereby moves this Court for an

                                     15   extension of his turn-in date currently set for November 18, 2019. Mr. Green asks this Court to

                                     16   extend his turn in date to December 9, 2019.

                                     17          On October 17, 2019 this Court denied Mr. Green's application for bail pending appeal.

                                     18   On October 18, 2019 Mr. Green filed a request for the hearing and submitted the appropriate CJA

                                     19   funding requests through eVoucher. Mr. Green requires a copy of the hearing transcript in order

                                     20   to prepare and file a Motion for Bail Pending Appeal before the Ninth Circuit. The transcript

                                     21   request and funding authorization were approved on October 28, 2019. In order for Mr. Green's

                                     22   motion before the Ninth Circuit to be filed the court reporter must prepare the transcript and

                                     23   defense counsel must receive it with sufficient time to review it and incorporate relevant portions

                                     24   in Mr. Green's brief. Counsel has yet to receive the transcript.

                                     25   Dated: November 14, 2019.                                BARTH DALY LLP

                                     26
                                                                                                   By /s/ Kresta Nora Daly
                                     27                                                                   KRESTA NORA DALY
                                                                                                   Attorneys for Defendant ERIK GREEN
                                     28

                                                Ex Parte Application for Extension of Turn-In Date and Order                   [Case No. 2:11-CR-00468-TLN]
                                      1                                                                  ORDER
                                      2               Good cause appearing, Erik Green's current turn-in date of November 18, 2019 is vacated.
                                      3   His turn-in date is re-set for December 9, 2019.
                                      4               IT IS SO ORDERED.
                                      5   Dated: November 15, 2019
                                      6
                                                                                                                 Troy L. Nunley
                                      7                                                                          United States District Judge

                                      8

                                      9

                                     10

                                     11

                                     12

                                     13
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                          Ex Parte Application for Extension of Turn-In Date and Order                 [Case No. 2:11-CR-00468-TLN]
